           Case 3:20-cr-10049-WQH Document 11 Filed 05/12/20 PageID.23 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co                                         T               MAY 1 i 2020
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA
                                                                                                 ,.-,1 • • • •
                                                                     JUDGMENT IN A C1'1'<\l'MW!1llUIVltSJ!P1
                                                                                                                 C/.-l;ialK J.!S OISI Hl GJ
                                                                                                                                         0
                                                                                                                                              g~~~6RNIA
                                                                                                                                                 01:PUTY
                                                                      (For Revocation of Probatio l'll!'Su
                                V.                                    (For Offenses Committed On or After November 1, 1987)
             MURIEL GAMAETTO ROSA (1)
     aka Martha Gil, Claudia Arestesal, Rosa Gamaetto,                  Case Number:        3:20-CR-10049-WQH
        Rosa Tamayo, Lensy Leney Chaverra Muriel
                                                                     Mayra L Garcia
                                                                     Defendant's Attorney
REGISTRATION NO.                86072-053
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1

D     was found guilty in violation of allegation(s) No.
                                                           - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature ofViolatiou
            1                     nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Mav4 2020
                                                                     Date oflm osition of Sentence



                                                                     HON. WILLIAM Q. HAYES
                                                                     UNITED STATES DIST
                Case 3:20-cr-10049-WQH Document 11 Filed 05/12/20 PageID.24 Page 2 of 2
·'
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                MURIEL GAMAETTO ROSA(!)                                                  Judgment - Page 2 of2
     CASE NUMBER:              3:20-CR-10049-WQH

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      Time Served




      D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •      The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender.to the United States Marshal for this district:
           •     at - - - - - - - - - AM.                          on
                                                                        -------------------
            D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to - - - - - ~ - - - - - - - - -

     at                                         with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3:20-CR-10049-WQH
